 WILSON & CO., INC.191seasonalemployeescompriseonly 10 to 15 percent of the unit and thepermanent employees are unquestionably a representative group ofthe employees in the unit. In view of theirreasonableexpectation ofreemployment, we shall permit thoseseasonalemployees who wereemployed at the end of the last workingseason toparticipate in theelectionherein e[Text of Direction of Election omitted from publication in thisvolume.]`Ibid.WILSON&Co., INC.andLOCAL No.3,UNITED PACKINGHOUSEWORiK-ERS OF AMERICA, C. I.0.,PETITIONER.Case No. 18-RC-1670.January 13,1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Max Rotenberg, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of the Employer's time-and-cost clerks,stock clerks, and scalers at its Cedar Rapids, Iowa, plant, excluding thechief clerk, the assistant chief clerk, and divisional clerks.The Peti-tioner urges that the clerks it desires to exclude from the unit are super-visors.The Employer contends that the duties of the employees in thePetitioner's proposed unit give them access to confidential information,and therefore they should not be represented for purposes of collectivebargaining by the same labor organization that represents the Em-ployer's production and maintenance employees." In the alternative,'The Petitioner and the Employer are parties to a contract covering the Employer'sproduction and maintenance employees.This contract excludes the employeesdavolved inthe instant case.102 NLRB No. 10. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employer takes the position that if any unit of plant clerks is ap-propriate, divisional clerks do not have any supervisory authority andshould be included in the unit.The Employer employs approximately 36 time-and-cost clerks, 6stock clerks,8 scalers,and 4 divisional clerks,who are known as plantclerks.They work under the supervision of the chief clerk and theassistant chief clerk in foremen's offices located in different parts of theplant.All work thesamehours and are paid on a weekly salary basis.Vacation and other employee benefits are the same for all of the em-ployees.They perform various plant clerical duties, none of whichpertains to the Employer's labor relations or which give them accessto records concerning the Employer's labor relations.Time-and-cost clerks:The principal duties of these employees isto check and compare the employees' worktime, as reflected on theirtimecards, with the same information reflected on the "time spread"record kept by the employees' respective foremen, and to post theresults.Theyalso perform miscellaneous clerical duties such as writ-ing up employees'requisitions for supplies,repair orders,accidentreports, and time orders with which production and maintenanceemployees obtain their checks.They also originate and process theside rate in the event production and maintenance employees workon a job other than their regularly rated job.The Employer contends that the time-and-cost clerks are confidentialemployees, because they are present at a discussion between the fore-man and the union steward and the employee involved in the firststep in the grievance procedure.The time-and-cost clerk is presentwhen the grievance is discussed in order to give necessary informationto the foreman, inasmuch as he is likely to have compiled the reportthat started the grievance.The record does not show that theseemployees have any authority to make any recommendations or toadjust any grievances.Stock clerks:These employees maintain records regarding the Em-ployer's products that are brought into and transferred out of thedepartment, and compile stock records of products on hand.Theyassist the foreman in taking inventory,and compile yield reportsfrom which some of the Employer's sale prices are based.Althoughthe Employer contends that they sometimes are present during a dis-cussion of grievances,the record fails to disclose any instances wherethese employees were present during a grievance conference.Scalers:The scalers weigh products that come into and go out ofthe department.Their figures are used in the making up of varioustest reports and yield reports from which the Employer computes WILSON & to., INC.193someof its selling prices.They also weigh the piecework productionof employees in the production and maintenance unit.Divisionclerks:The principal duty of these clerks is to substitutefor other plant clerical employees who are absent from work. Theyalso transmit instructions from the chief clerk or his assistant to otherclerks, and instruct new clerks as to procedure.They do not directany other employees in their work.A majority of their time is spentperforming the same duties as the time-and-cost clerks, the scalers,and stock clerks.The divisional clerks have no authority to hire, discharge, or disci-pline employees, or effectively to recommend such action.Any recom-mendations they may make in regard to discipline are subject toindependent investigation and final action by the chief clerk and theforemen.The record does not permit a finding that the divisionalclerks responsibly direct the work of other employeesin a mannerwhich requires the use of independent judgment.Weare satisfiedon the record as a whole that the divisional clerks do not possess super-visory authority within the meaning of the Act, and we shall, there-fore, include them in the unit.2The time-and-cost clerks, stock clerks, and scalers make up reportswhich the Employer uses in the operation of its business, and in com-puting its monthly and yearly profit-and-loss statements.The Em-ployer considers these reports and data as confidentialmaterial.Because the confidential information possessed by these plant clerksrelates only to mattersof a generalor financial nature, and they donot assist or act in a confidential capacity to any persons exercisingmanagerialfunctions in the field of laborrelations,we find that theyare not confidential employees .8We find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act: All plant clerks of the Employerat its Cedar Rapids, Iowa, plant, excludingall other employees, officeclerical, confidential, and professional employees, guards, and super-visors as defined in the Act .4[Text of Direction of Election omitted from publication in thisvolume.]a Bulldog Electric Products Company,96 NLRB 642:Arnold Hoffman & Co., Incor-porated,95 NLRB 907 ;East Texas Steel Castings Company,Inc.,95 NLRB 1135.i Bulldog Electric Products Company,96 NLRB 64.2;Truseon Steel Company,95 NLRB1005,Republic Steel Corporation,Canton Plant, Central Alloy District,91 NLRB 904;Ball Brothers Company, Incorporated,87 NLRB 34.4 The record shows, and we find, that the chief clerk and the assistant chief elerk aresupervisors within the meaning of the Act